Allowable Subject Matter
Claims 1 and 3-19 are allowed.
The following is an examiner’s statement of reasons for allowance: the whole application meets all formal and substantive requirements and the language of the claims is enabled by, and finds adequate descriptive support in, the application disclosure as originally filed. Concerning 35 U.S.C. § 102 and §103 requirements, the application meets all requirements. Additionally, the prior art presented with the Final Rejection dated April 15th, 2022 represents the closest prior art to the claimed invention. 
With respect to claim 1, the known prior art does not teach the claim as a whole. In particular, the prior art does not disclose or fairly suggest the first semiconductor element comprises a first main electrode and a second main electrode; the first inner conductive layer comprises a first partial region and a second partial region which are independent of each other; the first partial region is electrically connected to the first main electrode inside the encapsulant, and a part of the first partial region is located on the part of the first surface of the first insulator substrate located outside the encapsulant; and the second partial region is electrically connected to the second main electrode inside the encapsulant, and a part of the second partial region is located on the part of the first surface of the first insulator substrate located outside the encapsulant in combination with the remaining limitations called for in claim 1.
None of the prior art on record contains such a limitation, nor given the prior art on record is it obvious to one ordinarily skilled in the art to add said limitations as recited in claim 1. Therefore, claim 1 is allowed as it is not anticipated by or obvious over the teachings of the prior art on record. Claims 3, 4, and 13-17 are also allowed as they depend from an allowed base claim.
With respect to claim 5, the known prior art does not teach the claim as a whole. In particular, the prior art does not disclose or fairly suggest a second stacked substrate opposed to the first stacked substrate with the first semiconductor element interposed therebetween; the second stacked substrate comprises a second insulator substrate, a second inner conductive layer and a second outer conductive layer, the second inner conductive layer being disposed on one side relative to the second insulator substrate, and the second outer conductive layer being disposed on another side relative to the second insulator substrate; the second inner conductive layer is electrically connected to each of the second main electrode of the first semiconductor element and the second partial region of the first inner conductive layer, inside the encapsulant; and the second partial region of the first inner conductive layer is electrically connected to the second main electrode of the first semiconductor element via the second inner conductive layer in combination with the remaining limitations called for in claim 5.
None of the prior art on record contains such a limitation, nor given the prior art on record is it obvious to one ordinarily skilled in the art to add said limitations as recited in claim 5. Therefore, claim 5 is allowed as it is not anticipated by or obvious over the teachings of the prior art on record. Claims 6-9 and 12 are also allowed as they depend from an allowed base claim.
With respect to claim 10, the known prior art does not teach the claim as a whole. In particular, the prior art does not disclose or fairly suggest the first semiconductor element further comprises a signal electrode having a smaller size than the first main electrode and the second main electrode; the first inner conductive layer further comprises a first signal circuit region independent of the first partial region and the second partial region; the first signal circuit region is electrically connected to the signal electrode inside the encapsulant; and a part of the first signal circuit region is located outside the encapsulant and is configured to enable an external member to be bonded thereto in combination with the remaining limitations called for in claim 10.
None of the prior art on record contains such a limitation, nor given the prior art on record is it obvious to one ordinarily skilled in the art to add said limitations as recited in claim 10. Therefore, claim 10 is allowed as it is not anticipated by or obvious over the teachings of the prior art on record. Claim 11 is also allowed as they depend from an allowed base claim.
With respect to claim 18, the known prior art does not teach the claim as a whole. In particular, the prior art does not disclose or fairly suggest at least a part of the encapsulant of the semiconductor module is located in the opening of the circuit board; the first stacked substrate of the semiconductor module extends over the opening of the circuit board in at least one direction; and one or more bonding portions between the first inner conductive layer of the first stacked substrate and the circuit board are located along a periphery of the opening in combination with the remaining limitations called for in claim 18.
None of the prior art on record contains such a limitation, nor given the prior art on record is it obvious to one ordinarily skilled in the art to add said limitations as recited in claim 18. Therefore, claim 18 is allowed as it is not anticipated by or obvious over the teachings of the prior art on record. Claim 19 is also allowed as they depend from an allowed base claim.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JORDAN M KLEIN whose telephone number is (571)270-7544. The examiner can normally be reached 9:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sue Purvis can be reached on 5712721236. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/J.M.K/Examiner, Art Unit 2829            

/MICHELLE MANDALA/Primary Examiner, Art Unit 2829